REVISED - December 18, 2000

                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit

                      ___________________________

                              No. 98-30545
                      ___________________________


 BARNACLE MARINE MANAGEMENT, INCORPORATED; INGRAM BARGE COMPANY,

                                              Plaintiffs-Appellants,

                                VERSUS

                       UNITED STATES OF AMERICA,

                                                    Defendant-Appellee.

         ___________________________________________________

           Appeals from the United States District Court
               for the Western District of Louisiana
         ___________________________________________________
                          December 1, 2000

Before WOOD1, DAVIS and BARKSDALE, Circuit Judges.

W. EUGENE DAVIS, Circuit Judge:

     Barnacle Marine Management, Inc. (“Barnacle”) and Ingram Barge

Company (“Ingram”) appeal the district court’s order dismissing the

United States from consolidated limitation proceedings under 46

U.S.C. § 183 of the Limitation of Shipowners’ Liability Act of 1851

(“Limitation Act”).    The district court held that 33 U.S.C. § 408

of the Rivers and Harbors Act of 1899 (“Rivers and Harbors Act”)

provides the United States with an in personam remedy against the

owner of a vessel that damages a public work.       The district court



     1
      Circuit Judge of the Seventh Circuit, sitting by designation.

                                   1
also held that this remedy is not subject to the Limitation Act,

thus allowing the United States to proceed against Barnacle and

Ingram in separate litigation free from limitation.                    For the

reasons that follow, we reverse.

                                      I.

      In March 1997, the MISS TONI, a tow boat owned and operated by

Barnacle, was pushing a tow of four of Ingram’s barges on the

Ouachita River when it caused one of the barges to allide with the

Columbia Lock and Dam, a public work owned by the United States.

The tow then broke up and one of the barges broke away and struck

the trunnion arm of a Columbia Lock gate, causing damage to the

gate that cost $1,247,200 to repair.

      In 1997, Barnacle and Ingram each filed separate complaints

under     the    Limitation   Act2   seeking   exoneration      from    and/or

limitation of liability for damages caused by the March 1997

allision.       The district court issued separate orders that enjoined

all   other      pending   actions   against   Barnacle   and    Ingram    and

established deadlines for filing claims.

      The United States timely filed claims against both Barnacle

and Ingram.       These claims sought damages for negligence under the

general maritime law, and also sought damages under Sections 14 and

16 of the Rivers and Harbors Act (current version at 33 U.S.C. §§

408 and 412).         The district court then consolidated the two

limitation proceedings.



      2
        46 U.S.C. §§ 181-96.

                                       2
     The United States moved to dismiss its claims under 33 U.S.C.

§§ 408 and 412 from the consolidated limitation proceeding so that

it could proceed against Barnacle and Ingram to recover its full

damages.      The   district   court   granted   this   motion.   In   its

memorandum opinion, the district court held that 33 U.S.C. § 408 of

the Rivers and Harbors Act provides the United States with an in

personam remedy against the owner of a vessel that damages a public

work.   The district court held that the United States’ in personam

claims under 33 U.S.C. §§ 408 and 412 are not subject to the

Limitation Act, and that it could proceed against the two vessel

owners for its full damages outside the consolidated limitation

proceeding.    This appeal followed.

                                   II.

     The parties first disagree about whether 33 U.S.C. §§ 408 and

412 provide the United States with an in personam remedy against

Barnacle and Ingram for damage to its public works, in this case a

gate to a lock.     The United States concedes that if the only remedy

this statute provides is an in rem one against the offending

vessel, then a determination of whether the Limitation Act applies

has no practical effect in this case.       In either event, the United

States’ recovery would be limited to the value of the vessel.          So

we turn to the critical issue in this appeal:       whether 33 U.S.C. §§

408 and 412 create an implied in personam remedy for the United

States against the owner of a vessel that damages a public work.

     Section 408 makes it unlawful for any person to damage or

otherwise interfere with a public work built by the United States

                                       3
to aid navigation or prevent floods.3          The remedies Congress

expressly provided for violations of 33 U.S.C. §§ 408 and 409 are

found in 33 U.S.C. §§ 411 and 412, which are also part of the

Rivers and Harbors Act.       Section 411 provides for criminal fines

and imprisonment for violations of § 408. Section 412 provides, in

pertinent part:

       And any boat, vessel, scow, raft, or other craft used or
       employed in violating any of the provisions of sections
       407, 408, 409, 414, and 415 of this title shall be liable
       . . . for the amount of damages done by said boat . . .,
       and said boat . . . may be proceeded against summarily by
       way of libel in any district court of the United States
       having jurisdiction thereof.

33 U.S.C. § 412 (emphasis added). By its express terms, therefore,

§ 412 provides only an in rem remedy against the vessel for

violations of § 408.         All parties agree that § 412 does not

expressly provide an in personam remedy for violations of § 408.

       The United States argues that a companion section of the

Rivers and Harbors Act, 33 U.S.C. § 409, along with judicial

decisions allowing the United States to maintain an in personam

action under § 409, should apply by analogy to this case.          This

argument requires us to examine § 409 and the decisions under §

409.       Section 409 makes it unlawful for a vessel owner, operator,

or lessor to sink or cause any vessel to be sunk in a navigable




       3
      Section 408 provides, in pertinent part, that: “[i]t shall
not be lawful for any person or persons to . . . injure, . . . or
in any manner whatever impair the usefulness of any . . . dike,
levee, . . . or other work built by the United States . . . for the
preservation and improvement of any of its navigable waters or to
prevent floods . . . .”

                                     4
channel.4          The owner, operator, or lessor has a duty under § 409 to

immediately remove such a wreck. Criminal sanctions for violations

of   §       409    are   provided   by   §    411,   including   both   fines   and

imprisonment.5            Civil remedies for violations of § 409 (as well as

§ 408) are provided by § 412.                 As discussed above, this gives the

United States an in rem remedy against the offending vessel.

         The United States, relying on Wyandotte Transp. Co. v. United

States, 389 U.S. 191 (1967), argues that we should imply an in

personam remedy in favor of the United States and against the

vessel owners in this case.                    In Wyandotte, the Supreme Court

interpreted § 409 to include an implied in personam remedy in favor

of the United States against the owner of a negligently6 sunk


         4
      Courts and commentators commonly refer to 33 U.S.C. § 409 as
part of the Wreck Act. Section 409 provides, in pertinent part,
that:
     It shall not be lawful . . . to sink, or permit or cause
     to be sunk, vessels or other craft in navigable channels
     . . . . And whenever a vessel, raft, or other craft is
     wrecked and sunk in a navigable channel . . . it shall be
     the duty of the owner, lessee, or operator of such sunken
     craft to commence the immediate removal of the same, and
     prosecute such removal diligently, and failure to do so
     shall be considered as an abandonment of such craft, and
     subject the same to removal by the United States . . . .
         5
          Section 411 provides, in pertinent part, that:
         Every person and every corporation that shall violate, or
         that shall knowingly aid, abet, authorize, or instigate
         a violation of the provisions of sections 407, 408, 409,
         414, and 415 of this title shall be guilty of a
         misdemeanor, and on conviction thereof shall be punished
         by a fine of up to $25,000 per day, or by imprisonment
         (in the case of a natural person) for not less than
         thirty days nor more than one year, or by both such fine
         and imprisonment . . . .
         6
      In 1986, nineteen years after Wyandotte, Congress changed §
409's standard for liability from negligence to strict liability.

                                               5
vessel for expenses incurred in removing that vessel.                       The United

States argues that the Court’s reasoning in Wyandotte should lead

us   to   conclude     that   an   in   personam     remedy     also    exists     for

violations of § 408.

      In Wyandotte, the Court considered two consolidated cases.7

In the first case, the United States sought a declaratory judgment,

declaring negligent parties who sank a vessel in an inland waterway

responsible      for   “removing    the       impediment   to   navigation       thus

created.”    Wyandotte, 389 U.S. at 193.            In the other consolidated

case, the United States had itself removed a sunken vessel that it

claimed    had   been    negligently      sunk.      It    sought      in    personam

reimbursement for the costs of this removal under § 409.

      The issue in Wyandotte was whether the United States could

obtain either a declaratory judgment or an in personam judgment

from a negligent shipowner which had sunk its vessel in violation

of § 409.    The Court held that both remedies were available to the

United States:

      The Government may, in our view, seek an order that a
      negligent party is responsible for rectifying the wrong
      done to maritime commerce by a § 15 [33 U.S.C. § 409]


The section was amended in 1986 by substituting the words “or to
sink” for “or to voluntarily or carelessly sink”.       Also, in
addition to owners, the amendment made lessees and operators
potential defendants under § 409.    Pub.L. 99-662, Title IX, §
939(a), 100 Stat. 4199.
      7
      United States v. Cargill, Inc., and United States v.
Wyandotte Transp. Co. were consolidated under the heading United
States v. Cargill, Inc. in both the district court (see 1964 A.M.C.
1742), and the appellate court (see 367 F.2d 971 (5th Cir. 1966)).
On appeal to the Supreme Court, the case came under the Wyandotte
heading.

                                          6
     violation. Denial of such a remedy to the United States
     would   permit   the   result,   extraordinary   in   our
     jurisprudence, of a wrongdoer shifting responsibility for
     the consequences of his negligence onto his victim. It
     might in some cases permit the negligent party to benefit
     from commission of a criminal act. We do not believe
     that Congress intended to withhold from the Government a
     remedy that ensures the full effectiveness of the [Rivers
     and Harbors] Act.     We think we correctly divine the
     congressional intent in inferring the availability of
     that remedy from the prohibition of § 15. It is but a
     small step from declaratory relief to a civil action for
     the Government’s expenses incurred in removing a
     negligently sunk vessel.      Having properly chosen to
     remove such a vessel, the United States should not lose
     the right to place responsibility for removal upon those
     who negligently sank the vessel. . . . [R]apid removal by
     someone was essential.      Wyandotte was unwilling to
     effectuate removal itself. It would be surprising if
     Congress intended that, in such a situation, the
     Government’s commendable performance of Wyandotte’s duty
     must be at Government expense.

Id. at 204-05 (emphasis added) (footnote omitted) (citations

omitted).

                               III.

     The United States gives two reasons why Wyandotte, which

interpreted § 409, should control today’s case brought under § 408.

First, the United States argues that § 408 and § 409 are similar

provisions forming a part of the Rivers and Harbors Act, and that

therefore Wyandotte’s reasoning should apply to cases brought under

both § 408 and § 409.    According to the United States, because

Wyandotte rejected the vessel owner’s claim that the exclusive

civil remedy for violations of § 409 was the in rem remedy

expressly provided in § 412, we should follow Wyandotte and imply

an in personam civil remedy for violations of § 408.

     Second, the United States argues that Wyandotte requires us to


                                7
give § 408 an expansive interpretation.     In Wyandotte, the Court

stated that “[d]espite some difficulties with the wording of the

[Rivers and Harbors] Act, we have consistently found its coverage

to be broad.   And we have found that a principal beneficiary of the

Act, if not the principal beneficiary, is the Government itself.”

Id. at 201 (citations omitted).

     Barnacle and Ingram argue that we should not go beyond the

plain language of the Rivers and Harbors Act to determine what

remedies are available for violations of 33 U.S.C. § 408.      They

point out that § 411 provides criminal penalties for violations of

§ 408, and § 412 provides an in rem remedy for violations of § 408.

They argue that these remedies are the only remedies Congress

provided and we should not imply an in personam civil remedy.

     Barnacle and Ingram also contend that Wyandotte does not

support the implication of an in personam remedy for claims brought

under § 408.   Critically, Wyandotte was interpreting § 409 of the

Rivers and Harbors Act, not § 408, the provision at issue in this

case.     They contend that § 408 and § 409 are very different

statutes that prohibit different types of conduct and impose

different duties on violators.

     Section 409 imposes a duty on the owner, operator, or lessee

of a vessel sunk in a navigable channel to mark and remove the

vessel.   Section 408 makes it illegal for any person to damage or

impair a public work used in aid of navigation, but it does not

impose a duty upon any person to repair the public work.       From

these differences in the duty imposed on a shipowner under the two

                                  8
statutes,   Barnacle   and   Ingram       argue   that   Congress   intended

different remedies to flow to the United States under § 408 and §

409. More specifically, Barnacle and Ingram contend that the terms

of § 409 led the Wyandotte Court to conclude that the United States

could obtain a declaratory judgment declaring the vessel owner

responsible for removing the sunken vessel.8             Section 408 has no

similar language that would permit the United States to obtain a

declaratory order under § 408 declaring that the person who damaged

a public work is responsible for repairing that work.

     We agree with Barnacle and Ingram that we should not imply an

in personam remedy in favor of the United States against the

offending shipowner.    First, the plain language of § 408, § 411,

and § 412 does not give the United States a civil in personam

remedy against a violator of § 408.9          Second, Wyandotte does not

control this § 408 case because the Wyandotte Court expressly

relied on language peculiar to § 409 in implying an in personam

remedy in favor of the United States against the vessel owner.          The

Court observed that § 409 created a duty on the owner of the sunken



     8
      “[I]t shall be the duty of the owner, lessee, or operator of
such sunken craft to commence the immediate removal of the same,
and prosecute such removal diligently . . . .” 33 U.S.C. § 409.
     9
      “The starting point in every case involving construction of
a statute is the language itself.” Blue Chip Stamps v. Manor Drug
Stores, 421 U.S. 723, 756, 95 S. Ct. 1917, 1935, 44 L. Ed. 2d 539
(1975) (POWELL, J., concurring). “When that language is plain we
must abide by it; we may depart from its meaning only to avoid a
result ‘so bizarre that Congress could not have intended it.’”
Uniroyal Chemical Co., Inc. v. Deltech Corp. 160 F.3d 238, 244 (5th
Cir. 1998) (quoting Demarest v. Manspeaker, 498 U.S. 184, 191, 111
S. Ct. 599, 112 L. Ed. 2d 608 (1991) (quotation omitted)).

                                      9
vessel to remove it. 389 U.S. at 206-07.     This duty triggered the

right of the United States to a declaratory judgment directing the

vessel owner to remove the wreck.    The Court stated that “[i]t is

but a small step from declaratory relief to a civil action for the

Government’s expenses incurred in removing a negligently sunk

vessel.” Wyandotte, 389 U.S. at 204 (citing United States v. Perma

Paving Co., 332 F.2d 754 (2nd Cir. 1964)).

     Because § 408 does not give the United States the right to a

declaratory order requiring the person responsible for damaging or

impairing a public work to repair the work, Wyandotte’s reasons for

implying an in personam remedy under § 409 do not apply in this §

408 case.   Our decision is consistent with a number of recent

Supreme Court decisions holding that we should be reluctant to

imply a remedy broader than Congress expressly provided. See e.g.,

Touche Ross & Co. v. Redington, 442 U.S. 560, 99 S. Ct. 2479 (1979),

California v. Sierra Club, 451 U.S. 287, 101 S. Ct. 1775 (1981),

Karahalios v. National Fed’n of Fed. Employees, 489 U.S. 527, 109
S. Ct. 1282 (1989).

     We realize this decision declining to imply an in personam

remedy under § 408 puts us in conflict with the Sixth Circuit’s

decision in Hines, Inc. v. United States, 551 F.2d 717 (6th Cir.

1977).   In Hines, the Sixth Circuit, with very little analysis,

held that Wyandotte controlled.      See id. at 720-23.     For the

reasons stated above, we respectfully disagree.

                               IV.

     For the above reasons, the orders of the district court

                                10
dismissing the United States from Barnacle and Ingram’s limitation

proceedings are reversed and the case is remanded for further

proceedings.

     REVERSED AND REMANDED.




                               11